t c memo united_states tax_court perry westcott petitioner v commissioner of internal revenue respondent docket no 4499-03l filed date perry westcott pro_se alvin a ohm for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a petition filed in response to a notice_of_determination concerning collection action s under section and or notice of determina- tion 1all section references are to the internal_revenue_code at all relevant times we must decide whether respondent may proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable_year we hold that respondent may proceed with that collection action findings_of_fact some of the facts have been stipulated and are so found petitioner resided in wolfe city texas at the time he filed the petition in this case on date petitioner perry westcott and his spouse gladys marie westcott jointly filed form_1040 u s individual_income_tax_return form_1040 for their taxable_year return petitioner’s return showed tax due of dollar_figure when petitioner filed his return he did not pay the tax due shown in that return even though he had the money to pay such tax instead petitioner used the money with which he would have otherwise paid the tax due shown in his return and purchased a business on date respondent assessed the total_tax shown in petitioner’s return as well as certain additions to tax 2this case involves only petitioner perry westcott for convenience with a few exceptions all future references shall be only to petitioner 3the record does not disclose the total_tax shown in petitioner’s return not disclosed by the record and interest as provided by law we shall refer to any such unpaid amounts as well as interest as provided by law after date as petitioner’s unpaid liability on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liabil- ity on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liability on date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing petitioner’s form and requested a hearing with respondent’s appeals_office appeals_office in petitioner’s form petitioner stated taxes owed from are offset by losses in cannot find anyone including irs to complete tax_return we cannot do it ourselves cannot afford cpa on date a representative of respondent’s collec- tion division had a telephonic conference with petitioner august 4although not disclosed by the record we presume that the additions to tax that respondent assessed were additions to tax under sec_6651 and that is because petitioner did not file his return until date and did not pay the tax due shown in that return when he filed it telephonic conference concerning petitioner’s form during that telephonic conference petitioner indicated that he had not filed federal_income_tax returns tax returns for his taxable years and because he had been unable to find a return preparer whom he could afford to prepare such returns petitioner further indicated during the date telephonic conference that he had just found a return preparer whom he could afford to prepare tax returns for such taxable years that such returns would be filed in late date and that the total_tax and the tax due shown in peti- tioner’s return would be reduced by respective losses to be claimed in such returns during the date telephonic conference petitioner was informed that in order to qualify for so-called hardship status he first must file all tax returns that were then due during the date telephonic conference petitioner asked the representative from respondent’s collection_division to forward his case to the appeals_office around date respondent’s collection_division forwarded to the appeals_office petitioner’s collection matter regarding his taxable_year on date the appeals officer assigned to petitioner’s case appeals officer scheduled an appeals_office hearing with petitioner by letter dated date date letter a certified_public_accountant representing petitioner and his spouse petitioner’s c p a sent to petitioner form_1040 that he had prepared on behalf of petitioner and his spouse for their taxable_year petitioner’s return petitioner’s c p a ’s date letter inter alia gave petitioner instructions regarding filing the return that letter stated in pertinent part enclosed are two copies of your federal_income_tax return one copy is for your records send the other copy to the internal_revenue_service please sign and date the tax returns at the bottom of form_1040 page your federal taxes have been paid in full do not include a check mail your federal return on or before date to internal_revenue_service center austin tx we recommend that you send the returns using certified mail or other delivery service with postmarked re- ceipts at a time not disclosed by the record before date petitioner filed petitioner’s return that petitioner’s c p a had prepared petitioner’s return showed a business loss of dollar_figure from schedule c profit or loss from business schedule c and negative total income and negative adjusted 5the date of date for filing petitioner’s return that was stated in petitioner’s c p a ’s date letter was wrong as noted above petitioner’s c p a did not send petitioner’s return to petitioner until around date gross_income of dollar_figure the appeals officer did not contest the business loss of dollar_figure from schedule c that was claimed in petitioner’s return or the amount of the reduction in petitioner’s unpaid liability that petitioner claimed as a result of such claimed loss by letter dated date date let- ter the appeals officer notified petitioner that the return had posted and had reduced petitioner’s unpaid liability to approximately dollar_figure the date letter stated in pertinent part the amount you still owe for taxable_year is approximately dollar_figure while this is a lot better than the dollar_figure you owed when we started out i don’t believe you are in a financial position to pay the remaining liability since you still have out- standing returns that have not been filed i cannot enter into any type of alternate method of collection i called the taxpayer_advocate office and received the name and phone numbers of two low income_tax prepara- tion organizations in dallas -- evidently there is no counter part in ft worth you need to get your and returns filed and maybe one of these organiza- tions can help urban justice center elm street dallas call for an appointment legal services of north texas main street x323 abed s ali as for your collection_due_process case since i cannot accept any type of alternate collection method i am going to recommend that a determination_letter be issued and then if you believe i have abused my dis- cretion you can file suite with the united_states tax_court i will still attempt to help you take care of any remaining liability by helping you request an alternate collection method but you must get your and returns filed first while you are getting these other two prepared please get the return prepared also i am sorry that the filing of the return did not completely take care of your liability but it did help please call me if you have any questions reproduced literally on date respondent issued to petitioner a notice_of_determination with respect to his taxable_year at the time respondent issued that notice petitioner had not filed a tax_return for his taxable_year or his taxable_year petitioner was not able to prepare himself form_1040 for his taxable_year because of the complexity of claiming a busi- ness loss to which he believed he was entitled for that year and the lack of records to substantiate any such loss the notice_of_determination that respondent issued to petitioner with respect to his taxable_year stated in pertinent part since you are not in compliance with all your filing_requirements we cannot enter into any type of alternate 6petitioner was able to prepare form 1040ez income_tax return for single and joint filers with no dependents form 1040ez however he was not eligible to use form 1040ez for his taxable_year that was because according to the instruc- tions for form 1040ez for the taxable_year of which we take judicial_notice a taxpayer who had income from a trade_or_business that must be reported in schedule c was not eligible to use form 1040ez collection method an attachment to the notice_of_determination stated in pertinent part summary and recommendation mr westcott his federal_income_tax return showing a balance due he states that his and re- turns will show a loss that will be carried back and offset the tax but he has not filed his or federal_income_tax returns during the appeals proceeding he was able to file the return but there is still an outstanding balance due mr westcott still has not been able to file his and returns therefore an alternative method of collection cannot be entered into i recommend the determination_letter be issued discussion and analysis i applicable law and administrative procedures based on the inspection of the service’s computer transcripts and the contents of the collection_due_process file i find that the service followed the applicable laws and procedures mr westcott filed his federal_income_tax return on date under sec_6201 the service assessed the tax date and the service sent mr westcott a notice_and_demand on the same day the letter lt-11 was sent date mr westcott mailed his request for a col- lection due process hearing on date a levy source had been identified per the txmoda on date the appeals officer has had no prior dealings with mr westcott ii issues raised by the taxpayer the only statement made by mr westcott on the form was that he has a loss for and and that loss will offset the income for he claims that he has been unable to get the subsequent years returns prepared during the cdp proceedings mr westcott was able to get his return filed and the carry back reduced the balance due by about dollar_figure but there is still about dollar_figure due i have received the names and telephone numbers of two low income_tax preparation services from the taxpayer_advocate and have provided those to mr westcott with the advice that he get his and returns filed and i would help him file an offer_in_compromise doubt as to liability but because these returns are still out- standing i cannot enter into any type of alternate collection action iii balancing efficient collection and intrusiveness mr westcott cannot enter into any type of alternate collection action because he is not in compliance with filing of his returns therefore the proposed levy is the only method of efficient collection reproduced literally in date after petitioner filed a petition with the court in response to the notice_of_determination that the appeals_office issued with respect to his taxable_year petitioner filed form_1040 for his taxable_year return in petitioner’s return petitioner claimed a business loss of dollar_figure from schedule c and negative total income and negative adjusted_gross_income of dollar_figure on dates not disclosed by the record after date petitioner filed tax returns for his respective taxable_year sec_2001 through petitioner received general assistance from the internal_revenue_service irs on how to navigate the processes relating 7the record does not disclose the contents of the respective tax returns that petitioner filed for his taxable_year sec_2001 through to the preparation and filing of tax returns but he did not receive any assistance on how to complete any_tax return opinion we first turn to petitioner’s position that he does not have any_tax liability for his taxable_year a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see 122_tc_1 where the validity of the underlying tax_liability is properly placed at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 respondent concedes that petitioner is entitled to dispute the amount of his tax_liability for his taxable_year we shall review de novo petitioner’s contention that the total_tax and the tax due shown in petitioner’s return should be reduced because of a loss that he claimed in his return 8while petitioner’s form was pending in the appeals_office the appeals officer received petitioner’s return without verifying the amount of loss claimed in petitioner’s return the appeals officer accepted that return and reduced the total_tax and the tax due shown in petitioner’s return as a result of the loss claimed in that return the appeals officer’s actions are reflected in the notice_of_determination and the attachment thereto that the appeals_office issued to continued sego v commissioner supra goza v commissioner supra in petitioner’s return that he filed in date over two years after respondent issued the notice_of_determination with respect to his taxable_year petitioner claimed a business loss of dollar_figure from schedule c and negative total income and negative adjusted_gross_income of dollar_figure at trial petitioner failed to introduce any reliable evidence that estab- lishes any of such claimed amounts on the record before us we find that petitioner has failed to carry his burden of establishing that he has a loss for his taxable_year or any other year that eliminates peti- tioner’s unpaid liability we now turn to petitioner’s position that the irs violated petitioner’s equal protection rights under the constitution of the united_states constitution in support of that position petitioner argues that sec_6404 relating to the abatement of tax implicitly required the irs to prepare or to assist him in preparing his tax_return for his taxable_year neither sec_6404 nor any other provision in the internal revenue continued petitioner with respect to his taxable_year 9when petitioner filed his petition in this case he was unable to state or quantify the amount of loss for his taxable_year that should be carried back to his taxable_year that is because when petitioner filed the petition in this case he had not yet filed his return petitioner did not file his return until date code requires the irs to prepare or to assist in the preparation of a tax_return for any taxpayer see 945_f2d_1296 5th cir we reject petitioner’s argument that the irs had a legal duty to prepare or to assist him in preparing a tax_return for his taxable_year or any other taxable_year although not altogether clear petitioner also appears to argue that the irs violated his equal protection rights under the constitution because it treated him differently from certain other taxpayers in this regard we have found that petitioner was unable to prepare himself form_1040 for his taxable_year because of the complexity of claiming a business loss to which he believed he was entitled and the lack of records to substantiate any such lossdollar_figure we have also found that although petitioner received general assistance from the irs on how to navigate the processes relating to the preparation and the filing of tax returns he did not receive any assistance on how to complete any_tax return as we understand petitioner’s equal protection argument in contrast to how the irs treated petitioner the irs helped certain other taxpayers to prepare their respective tax returns petitioner does not specify who such other taxpayers were 10we have also found that petitioner was able to prepare form 1040ez however petitioner was ineligible to use form 1040ez for his taxable_year see supra note however we take judicial_notice that the instructions to form 1040ez form 1040a u s individual_income_tax_return form 1040a and form_1040 state in pertinent part assistance with your return irs offices can help you prepare your return an assister will explain a form 1040ez 1040a or with schedules a and b to you and other taxpayers in a group setting the fifth_amendment to the constitution fifth_amendment protects against the deprivation of life liberty or property without due process of law the due process clause of the fifth_amendment provides protection against federal discriminatory action so unjustifiable as to be violative of due process 394_us_618 see 608_f2d_599 5th cir affg per curiam tcmemo_1979_39 the due process clause of the fifth_amendment also has been held to incorporate the equal protection clause of the fourteenth amendment to the constitution 415_us_361 n ward v commis- sioner supra pincite assuming arguendo that the irs provided assistance to certain taxpayers with respect to the preparation of form sec_1040ez form sec_1040a and form sec_1040 with only schedules a and b 11petitioner was ineligible to use form 1040a for his tax- able year that was because according to the instructions for form 1040a for the taxable_year of which we take judi- cial notice a taxpayer who had income from a trade_or_business that must be reported in schedule c was not eligible to use form 1040a in order to prevail on his constitutional argument petitioner must nonetheless show that the irs’s failure to prepare or to help him in preparing form_1040 with schedule c for his taxable_year was not premised upon a rational basis see 461_us_540 and instead was premised upon an impermissible basis such as race religion or the desire to prevent the exercise of petitioner’s constitutional rights see 583_f2d_1351 5th cir 509_f2d_1205 8th cir on the record before us we find that petitioner has not carried his burden of establishing that the failure of the irs to prepare or to assist him in preparing form_1040 with schedule c for his taxable_year was based upon a constitutionally impermissible standard we conclude that the irs did not violate petitioner’s rights to equal protection or to due process under the constitution based upon our examination of the entire record in this case we find that petitioner has not carried his burden of establishing that the court should reject the determination in the notice_of_determination to proceed with the collection action with respect to petitioner’s taxable_year 12the irs clearly lacks the resources to prepare tax returns for all taxpayers or to help all taxpayers in preparing such returns we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
